Per Curiam.

The remedy for the review of alleged errors in the preliminary hearing and in the trial of one indicted for crime is by appeal and not by habeas corpus, where the committing court had jurisdiction of the subject matter and the person. In re Ames, 155 Ohio St., 184, 98 N. E. (2d), 2; In re Levenson, 154 Ohio St., 278, 95 N. E. (2d), 760.

Petitioner remanded to custody.

Weygandt, C. J., Middleton, Matthias, Hart, Zimmerman and Stewart, JJ., concur. .
Taut, J., concurs in the judgment.